IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                             Assigned On Briefs April 11, 2011

  BARRY W. RITCHIE v. WILLIAM E. HASLAM, GOVERNOR1 OF THE
                 STATE OF TENNESSEE, ET AL.

                   Appeal from the Circuit Court for Davidson County
                    No. 09C-3154    Hamilton V. Gayden, Jr., Judge


                   No. M2010-01068-COA-R3-CV - Filed June 23, 2011


Petition for declaratory judgment was filed seeking a declaration as to whether petitioner was
entitled under Article 1, Section 9 of the Tennessee Constitution to a hearing on his
contention that the court from which he was convicted lacked territorial jurisdiction. Trial
Court granted motion to dismiss on the ground that the petition failed to state a claim for
relief under the Declaratory Judgment Act. We affirm the dismissal of the petition.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Barry W. Ritchie, Wartburg, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter, Joseph F. Whalen, Associate Solicitor
General, and Mark A. Hudson, Senior Counsel, for the appellees, William E. Haslam,
Governor of the State of Tennessee; Robert E. Cooper, Jr., Attorney General and Reporter
for the State of Tennessee; and Hamilton County, Tennessee.

                                            OPINION

I. Factual and Procedural History

      Barry Ritchie filed a Petition for Declaratory Judgment and Injunctive Relief in
Davidson County Circuit Court, seeking a declaration of his rights under Article I, Section




       1
        This case originally named then-Governor Phil Bredesen as defendant. Present Governor William
Haslam has been substituted in accordance with Rule 19(c), Tenn. R. App. P.
9 of the Tennessee Constitution,2 and naming the Governor and State Attorney General as
well as Hamilton County as respondents. In the petition he alleged that he was entitled to a
judicial determination “on the question of the State of Tennessee’s exercise of territorial
jurisdiction and, if so, whether a hearing is required by the United States and Tennessee
Constitutions.” He sought to have his rights declared “on the matter of a procedural remedy
to hear a territorial jurisdiction claim at any time . . . ” and framed the issue as follows:

       . . . whether the Tennessee Constitution, Article I, § 9, gives the petitioner,
       who was charged by state indictment, a right to a hearing on the question of
       territorial jurisdiction at any time because no action of the parties can confer
       territorial jurisdiction upon a state court, that is, the consent of the parties
       irrelevant, principles of estoppel do not apply, and a party cannot waive the
       requirement by failing to challenge jurisdiction early in the proceeding.

        The Governor and Attorney General filed a motion to dismiss the petition for lack of
subject matter jurisdiction and failure to state a claim; as grounds they asserted that the
petition did not allege that Mr. Ritchie’s rights were “affected by a statute” or that they had
“engaged in any action against him grounded in an unconstitutional statute.” Mr. Ritchie
responded that the Declaratory Judgment Act authorized courts to “declare rights, status, and
other legal relations” and requested “that the Court declare what his ‘rights, status and other
legal relations,’ § 29-14-102, are under Tenn. Code Ann. § 29-21-101” as well as his rights
under Article I, § 9 of the Tennessee Constitution. The trial court dismissed the petition,
finding that the petition failed to state a claim and that the court lacked subject matter
jurisdiction.

        Mr. Ritchie appeals, asserting that the trial court “err[ed] and abuse[d] its discretion
in denying [his] petition for declaratory judgment on the ground that it lacked subject matter
jurisdiction.” The sole issue before us is whether the circuit court had subject matter
jurisdiction of the petition.




       2
           Article I, § 9 of the Tennessee Constitution provides:

       That in all criminal prosecutions, the accused hath the right to be heard by himself and his
       counsel; to demand the nature and cause of the accusation against him, and to have a copy
       thereof, to meet the witnesses face to face, to have compulsory process for obtaining
       witnesses in his favor, and in prosecutions by indictment or presentment, a speedy public
       trial, by an impartial jury of the County in which the crime shall have been committed, and
       shall not be compelled to give evidence against himself.


                                                    -2-
II. Discussion

        This action is the latest of several attempts by Mr. Ritchie to address issues in relation
to his 1981 conviction of aggravated rape and armed robbery. The history of Mr. Ritchie’s
conviction and the procedures and issues involved in his efforts to contest that conviction are
set forth in State v. Ritchie, 20 S.W.3d 624 (Tenn. 2000). In this proceeding, Mr. Ritchie
identifies Tenn. Code Ann. § 29-21-101, governing the writ of habeas corpus, as the statute
as to which he wishes his rights declared. Specifically, Mr. Ritchie seeks to attack the
territorial jurisdiction of the court from which he was convicted pursuant to the habeas
corpus statute.

       Subject matter jurisdiction involves the power of a court to hear a given case:

       The concept of subject matter jurisdiction involves a court’s power to
       adjudicate a particular controversy brought before it. Northland Ins. Co. v.
       State, 33 S.W.3d 727, 729 (Tenn. 2000); Turpin v. Conner Bros. Excavating
       Co., 761 S.W.2d 296, 297 (Tenn. 1988); First Am. Trust Co. v. Franklin-
       Murray Dev. Co., 59 S.W.3d 135, 140 (Tenn. Ct. App. 2001). Courts derive
       their subject matter jurisdiction exclusively from the Constitution of Tennessee
       or from legislative act, Meighan v. U.S. Sprint Comm’ns Co., 924 S.W2d 632,
       639 (Tenn. 1996); Kane v. Kane, 547 S.W.2d 559, 560 (Tenn. 1977), and
       cannot exercise jurisdictional powers that have not been conferred directly on
       them expressly or by necessary implication. Dishmon v. Shelby State Cmty.
       College, 15 S.W.3d 477, 480 (Tenn. Ct. App. 1999).

Campbell v. Tenn. Dep’t Corr., No. M2001-00507-COA-R3-CV, 2002 WL 598547, at *2
(Tenn. Ct. App. Apr. 19, 2002).

       Tenn. Code Ann. § 29-14-103, governing declaratory judgments, states as follows:

       Any person interested under a deed, will, written contract, or other writings
       constituting a contract, or whose rights, status, or other legal relations are
       affected by a statute, municipal ordinance, contract, or franchise, may have
       determined any question of construction or validity arising under the
       instrument, statute, ordinance, contract, or franchise and obtain a declaration
       of rights, status or other legal relations thereunder.

In Colonial Pipeline v. Morgan, 263 S.W.3d 827 (Tenn. 2008), the Supreme Court held that
an action under the declaratory judgment statute against individual state officers which
challenged the constitutionality of a statute could proceed “to the extent that [the state
officers’] actions are grounded in an unconstitutional statute.” Morgan, 263 S.W.3d at 853.

                                               -3-
In so holding, the Supreme Court specifically noted that the declaration being sought was that
a particular statute was unconstitutional.3 The statute, as written and as interpreted by our
Supreme Court, requires a claim that the petitioner’s rights be affected by the statute or its
implementation.

       In this case, Mr. Ritchie does not contend that the habeas corpus statute is
unconstitutional or that his rights are affected by the statute; rather, he seeks a declaration
that he is entitled to a hearing on his claim that, because the crimes of which he was
convicted occurred on federal property, the Tennessee court did not have territorial
jurisdiction to prosecute him. The declaratory judgment statute simply does not grant the
court subject matter jurisdiction of his claim. Moreover, the rights available to him under
the habeas corpus statute were the subject of the earlier proceeding reported in State v.
Ritchie. His claim that the court from which he was convicted lacked territorial jurisdiction
has been determined, and he cannot seek to relitigate the issues raised in the previous habeas
corpus proceeding under the guise of seeking a declaratory judgment.

        For the same reason, the trial court likewise lacked subject matter jurisdiction of Mr.
Ritchie’s claim under Article I, § 9 of the Tennessee Constitution. For purposes of this case,
the vehicle by which the rights enumerated in the Constitution are implemented is in the right
to appellate review of the conviction, provisions for post-conviction relief and in the habeas
corpus statute. The declaratory judgment statute does not create a cause of action to enforce
rights.

III. Conclusion

       For the foregoing reasons, the judgment of the Circuit court is AFFIRMED.


                                                 ___________________________________
                                                 RICHARD H. DINKINS, JUDGE



       3
           The Court stated:

       . . . the Plaintiff does not seek money damages or a refund of paid taxes; the relief sought
       is a declaration of unconstitutionality. Thus, the Chancery Court may issue declaratory and
       injunctive relief against the Defendants in their individual capacity, so long as the court's
       judgment is tailored to prevent the implementation of unconstitutional legislation and does
       not “reach the state, its treasury, funds, or property.” Tenn.Code Ann. § 20-13-102.

Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 853 (emphasis added).


                                                   -4-